The opinion of the court was delivered by
Carpenter, J.
It is not necessary to notice several reasons which were urged by the counsel of the plaintiff, in regard to supposed errors at the trial, as they do not appear by the record *676to have been raised at the trial. The points which we are called upon to consider are reduced to two; first upon the form of the complaint, and secondly, as to the correctness of the charge by the justice.
The complaint in this case is taken from the precedent furnished in the New Jersey Justice, and however defective it may appear, if treated as a technical pleading, yet it has so long been adopted in practice by the most experienced practitioners, and has received such sanction from the courts, that we do not feel at liberty to overrule it. Neither should this complaint be treated as a technical pleading, but as part of a summary proceeding, which will be held sufficient if the requirements of the statute are substantially complied with. In the case of Davis v. Winters, not reported, the Supreme Court reviewed their decision in Boylston v. Valentine; which last case was then overruled, so far as relates to the form of the complaint. The files of the court were „then searched, and on examination it was found that a large proportion of the complaints were in the form then before the court, and.which coincides with that drawn in question in the present case. The Supreme Court, after argument, sustained the complaint as sufficient.
The statute requires demand and notice in writing to be given for the delivery of the possession, in order to sustain a complaint of unlawful detainer. Rev. L. 349 § 5; Rev. Stat. 78. In this case the complainant relied upon the ordinary notice to quit, and given for the purpose of determining the tenancy, which the justice, in his charge to the jury, held to be sufficient at the same time as a demand of possession under the statute. He charged that demand and notice for the delivery of the possession need not be given after the termination of the tenancy, but if given prior, thereto, it was sufficient. The statute 4 Geo. 2, c. 28 § 1, (re-enacted in this state, Rev. Stat. 87 § 7,) authorizes the landlord to recover double the yearly value from any tenant who shall wilfully hold over after the determination of his term, and after demand made and notice in writing given, for delivering the possession thereof. Under this statute it has uniformly been held, that when the tenancy is from' year to year, the notice to quit which is given for the purpose of deter*677mining the tenancy, is at the same time a good demand of the possession. Wilkinson v. Colley, 5 Bur. 2694; Hirst v. Horn, 6 M. & W. 393; Archb. L. & Ten. 209. It would be difficult to give any satisfactory reason why a different construction should be given to similar words in our statute in relation to unlawful detainers. We are of opinion that the judgment of the Supreme Court ought to be affirmed.
Judgment affirmed.
Cited in Houghton v. Potter, 3 Zab. 341; Earnes v. Stiles, 2 Vr. 493.